DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a revised Notice of Allowance based on applicant’s IDS submission of 7/1/2022. Applicant's previous submission of 3/8/2022 previously included amendment to claim 11 has been amended and claims 1-20 are pending in the current application.
 Issue of Application data sheet (ADS) pointed in the previous office action has been resolved as applicant’s submission of ADS on 3/8/2022.
Objection to claim 11 was withdrawn in light of applicant’s amendment of 3/8/2022.

Art based rejections are being withdrawn based on applicant’s remarks especially those based on pages 8-11.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 was filed after the mailing date of the Notice of Allowability on 4/5/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 and their dependent claims are  allowed because closest prior art to Udo either alone or in combination with Fritsch does not teach the claimed "a second conveyor belt downstream of the first conveyor belt, the second conveyor belt arranged to directly receive a wound dough product having an end protruding from a circumference of the dough product on an upper surface of the second conveyor belt from the first conveyor belt" (emphasis added). Furthermore, claim 1 recites that "the device is configured to drive the first conveyor belt with a first conveying speed (vi) and to drive the second conveyor belt with a second conveying speed (v2) which is different from the first conveying speed," the difference between speeds of  first and second is such that “when the wound dough product is transported from the first conveyor belt to the second conveyor belt, the wound dough product is set in a rolling motion on the second conveyor belt," and "after the wound dough product has reached a defined end position in which the end of the wound dough product abuts on the second conveyor belt, the rolling motion of the wound dough product is precluded due to rolling resistance caused by the end of the wound dough product" (emphasis added). 

Udo discloses a device including a transport table 6 that consists of a lower transport or conveyor belt 7 that forms a first or lower transport track 10. The device further includes a first belt system 12 that is arranged above the lower transport track 10 and that forms a second or upper transport track 13, and a second belt system 18 that is also arranged above the lower transport track 10 (see, e.g.,   [0033]-[0037] of the English machine translation of Udo). However, Figures 2 and 3 of Udo, wound dough products 1 are received between the lower transport track 10 and the first belt system 12, and a camera 16 detects rotation orientation of a particular dough product 1. If an end of the dough product is not already in a desired orientation, the upper transport track 13 of the first belt system 12 is decelerated or stopped, while the lower transport track 10 keeps moving at the same speed, thereby inducing a controlled rotation of the dough product around its axis (see, e.g.,  [0041] of the English machine translation, and the arrow in Fig. 2). Once the camera 16 confirms the correct rotational orientation, the transport tracks 10 and 13 are moved at the same speed (see  [0042] of the English machine translation). Subsequently, the dough product is received between the second conveyor belt system 18 and the lower transport track 10 (i.e., conveyor belt 7), and the second conveyor belt system 18 is driven at the same speed as the lower conveyor belt 7 (see  [0043] of the English machine translation). However, the claimed limitations when the wound dough product is transported from the first conveyor belt to the second conveyor belt, the wound dough product is set in a rolling motion on the second conveyor belt," and "after the wound dough product has reached a defined end position in which the end of the wound dough product abuts on the second conveyor belt, the rolling motion of the wound dough product is precluded due to rolling resistance caused by the end of the wound dough product" , which is not taught by either Udo or Fritsch.

Further, dependent claims previously indicated as allowable include claims 5-6 wherein the limitations of claim 5 that requires “said second conveyor belt is inclined to have a downhill slope creating a downhill slope force driving the rolling motion of the wound dough product, said downhill slope force being caused by dead weight of the wound dough product on the inclined second conveyor belt”.  Claim 7 further requires “a circulating brush drive having bristles, the circulating brush drive including a circulating brush mounted above the upper surface of the second conveyor belt at a distance selected to engage the bristles with the wound dough product and to create sliding friction forces driving the rolling motion of the dough product”.  Claim 15 and 16 depend from claim 11 and have same limitations as claims 5 and 6 respectively. Since the claimed features are not taught by Udo in view of Fritsch, the claimed device set-up as claimed is unobvious over applied prior art. Similarly, the new documents DE3928447 A1 and NL 8204931 cited in IDS of 7/1/2022 also do not teach the limitations of independent claims 1 and 11 which require that "the device is configured to drive the first conveyor belt with a first conveying speed (vi) and to drive the second conveyor belt with a second conveying speed (v2) which is different from the first conveying speed,". However, the claimed limitations when the wound dough product is transported from the first conveyor belt to the second conveyor belt, the wound dough product is set in a rolling motion on the second conveyor belt," and "after the wound dough product has reached a defined end position in which the end of the wound dough product abuts on the second conveyor belt, the rolling motion of the wound dough product is precluded due to rolling resistance caused by the end of the wound dough product" as claimed. Applicant’s arguments of 3/8/2022 (pages 8-11)  and 7/1/2022 have also been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791